07/26/2021


 1   IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 21-0011
     THE OFFICE OF THE CLERK OF SUPREMEN COURT
 2
     HELENA, MONTANA 59620-3003
 3
 4             IN THE SUPREME COURT OF THE STATE OF MONTANA
 5                               DA 21-0011

 6
 7
 8   IN THE MATTER OF THE                   ORDER GRANTING
     CONSERVATORSHIP OF                     APPELLANT’S MOTION TO
 9                                          INCREASE REPLY BRIEF WORD
10   H.D.K.,                                COUNT
11   A Protected Person.
12
13
14        Having read Appellant’s Motion to Increase Reply Brief Word Count,

15   finding no objection, and good cause appearing, it is hereby ordered

16   Appellant may increase his reply brief word count from 5,000 words up to

17   10,000 words.

18
19
20
21
22
23
24
25
26
27

                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            July 26 2021